Case: 20-11075     Document: 00515998966          Page: 1     Date Filed: 08/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 30, 2021
                                   No. 20-11075
                                                                     Lyle W. Cayce
                                                                          Clerk
   Paul Stafford; Telea Stafford,

                                                            Plaintiffs—Appellants,

                                       versus

   Wilmington Trust National Association, not in its individual
   capacity but solely as trustee for MFRA Trust 2014-2 Servicing; Fay
   Servicing, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CV-3274


   Before Higginbotham, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          After defaulting on their mortgage payments, Paul and Telea Stafford
   sued their lender in an attempt to stave off a foreclosure. They contend that
   the lender breached the loan agreement by (1) sending a notice of default that



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11075        Document: 00515998966              Page: 2      Date Filed: 08/30/2021




                                         No. 20-11075


   did not correspond to the date of default and (2) failing to send the notice of
   acceleration to Paul Stafford’s correct address. The district court granted
   summary judgment for the defendants. 1 We affirm.
           The Staffords first challenge the timing of the notice of default and the
   apparent date of default. Before the district court, they raised this argument
   ambiguously, if at all. Generally, arguments not raised before the district
   court are waived. State Indus. Prods. Corp. v. Beta Tech., Inc., 575 F.3d 450,
   456 (5th Cir. 2009). In any event, the argument fails. The lender sent the
   notice of default on January 15, 2015. However, the lender later indicated that
   the loan entered default in April 2015. The Staffords argue that they could
   not have received notice in January of a default that did not occur until April.
   The January notice, they contend, was thus ineffective. Though logical on its
   face, the Staffords’ argument ignores important context. It is undisputed that
   the Staffords defaulted on the loan in December 2014. They then made
   partial payments, which the lender applied to the loan. As a result, the
   contractual due date for the accelerated loan was April 1, 2015. The Staffords
   don’t contest the lender’s authority to apply the partial payments to the loan
   instead of to cure the December 2014 default. And the Staffords provide no
   support for their contention that they should have received an additional
   notice of default after April 2015.
           The Staffords next argue that the lender sent the notice of acceleration
   to Paul Stafford at the wrong address, rendering it ineffective. The lender
   sent the notice of acceleration to the mortgaged property in October 2018.
   But Paul Stafford had not resided at that address since 2013. And the lender


           1
            The district court also granted summary judgment for the lender on the lender’s
   counterclaim. By failing to address the counterclaim until their reply brief, the Staffords
   have waived any challenge to it. Dixon v. Toyota Motor Credit Corp., 795 F.3d 507, 508 (5th
   Cir. 2015) (“Arguments raised for the first time in a reply brief are waived.”).




                                               2
Case: 20-11075     Document: 00515998966           Page: 3   Date Filed: 08/30/2021




                                    No. 20-11075


   had knowledge of his new address—it sent the January 2015 notice of default
   to him there. The Staffords therefore argue that the lender should have sent
   the October 2018 notice of acceleration to his new address, rather than to the
   address of the mortgaged property where he had not resided for years.
   Practically, yes. Legally, no. Texas law required the lender to serve Paul
   Stafford at his “last known address.” Tex. Prop. Code § 51.002(e). And
   “for a debt secured by the debtor’s residence,” the “last known address” is
   statutorily defined as “the debtor’s residence address unless the debtor
   provided the mortgage servicer a written change of address before the date
   the mortgage servicer mailed a notice required by Section 51.002.” Id.
   § 51.0001(2)(A). There is no evidence in the record that Paul Stafford
   provided the lender or loan servicer with a written change of address. That
   they had his new address is of no legal consequence.
          AFFIRMED.




                                         3